Case 8:09-cr-00266-VMC-MAP Document 179 Filed 08/12/20 Page 1 of 6 PageID 664




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

   UNITED STATES OF AMERICA


   v.                                 Case No.: 8:09-cr-266-T-33MAP

   LEWIS JOSH BARBERREE

   _____________________________/

                                   ORDER

         This cause is before the Court pursuant to Defendant

   Lewis Josh Barberree’s pro se second Motion for Compassionate

   Release (Doc. # 176), filed on July 30, 2020. The United

   States of America responded on August 10, 2020. (Doc. # 178).

   For the reasons that follow, the Motion is denied without

   prejudice.

   I.    Background

         After Barberree pled guilty, the Court sentenced him on

   January 14, 2010, to 240 months’ imprisonment for conspiracy

   to distribute and possession with intent to distribute 50

   grams or more of methamphetamine and 500 grams or more of a

   mixture   and   substance   containing    a   detectable   amount   of

   methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and

   841(b)(1)(A)(viii). (Doc. ## 74, 110). His projected release

   date is March 17, 2026. (Doc. # 165 at 2).



                                     1
Case 8:09-cr-00266-VMC-MAP Document 179 Filed 08/12/20 Page 2 of 6 PageID 665




         Barberree     filed     his   first      pro     se     motion   for

   compassionate release on April 6, 2020. (Doc. # 161). The

   Court denied that motion without prejudice for failure to

   exhaust administrative remedies on May 1, 2020. (Doc. # 167).

         Now, in his second Motion for Compassionate Release,

   Barberree      seeks    compassionate        release    under      Section

   3582(c)(1)(A), as amended by the First Step Act, because of

   his medical conditions and the COVID-19 pandemic, the lower

   guidelines now applicable to the type of crime he committed,

   his good behavior in prison, and his family circumstances.

   (Doc. # 176). The Motion is ripe for review.

   II.   Discussion

         In its response, the United States argues the Motion

   should    be   denied   for   failure   to    exhaust       administrative

   remedies. (Doc. # 178). The Court agrees.

         A term of imprisonment may be modified only in limited

   circumstances. 18 U.S.C. § 3582(c). Barberree argues that his

   sentence may be reduced under Section 3582(c)(1)(A)(i), which

   states:

         the court, upon motion of the Director of the Bureau
         of Prisons, or upon motion of the defendant after
         the    defendant    has    fully    exhausted    all
         administrative rights to appeal a failure of the
         Bureau of Prisons to bring a motion on the
         defendant’s behalf or the lapse of 30 days from the
         receipt of such a request by the warden of the


                                       2
Case 8:09-cr-00266-VMC-MAP Document 179 Filed 08/12/20 Page 3 of 6 PageID 666




         defendant’s facility, whichever is earlier, may
         reduce the term of imprisonment . . . after
         considering the factors set forth in section
         3553(a) to the extent they are applicable, if it
         finds that [ ] extraordinary and compelling reasons
         warrant such a reduction . . . and that such a
         reduction is consistent with the applicable policy
         statements issued by the Sentencing Commission.

   18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added). “The First

   Step Act of 2018 expands the criteria for compassionate

   release and gives defendants the opportunity to appeal the

   Bureau of Prisons’ [BOP] denial of compassionate release.”

   United States v. Estrada Elias, No. CR 6:06-096-DCR, 2019 WL

   2193856, at *2 (E.D. Ky. May 21, 2019)(citation omitted).

   “However, it does not alter the requirement that prisoners

   must first exhaust administrative remedies before seeking

   judicial relief.” Id.

         Here,   Barberree    alleges     that    he   has    exhausted   his

   administrative    remedies.    (Doc.    #     176   at    1-2).   Barberree

   requested compassionate release from the warden on May 5,

   2020, which the warden denied on May 14, 2020. (Id. at 10,

   12). After the warden’s denial, Barberree appealed to the BOP

   regional office on May 21, 2020, but he has not received a

   response yet. (Id. at 2, 11). Because the BOP has not ruled

   on his appeal within 30 days, Barberree maintains he has

   exhausted his administrative remedies.



                                     3
Case 8:09-cr-00266-VMC-MAP Document 179 Filed 08/12/20 Page 4 of 6 PageID 667




         However, Barberree has misread the compassionate release

   statute. The 30-day lapse method of exhausting administrative

   remedies only applies when the warden fails to deny the

   request within 30 days. 18 U.S.C. § 3582(c)(1)(A)(i). As the

   United States explains, “there is no time limit placed upon

   the general counsel or the director of the [BOP] to respond”

   to an appeal. (Doc. # 178 at 4).

         Here, the warden denied Barberree’s request within 30

   days and Barberree appealed. See United States v. Dorsey, No.

   3:11-CR-77-TAV-HBG, 2020 WL 3977612, at *2 (E.D. Tenn. July

   14, 2020)(“[A] denial by the warden is merely the first step

   in fully exhausting one’s administrative rights. Indeed, only

   a denial by the General Counsel or the Director of the Bureau

   of Prisons constitutes ‘a final administrative decision.’”

   (quoting 28 C.F.R. § 571.63(b)–(c))). Barberree’s appeal to

   the BOP is apparently still pending as Barberree neither

   alleges nor presents evidence that his appeal has been denied.

   See United States v. Bolino, No. 06-CR-0806 (BMC), 2020 WL

   32461, at *2 (E.D.N.Y. Jan. 2, 2020)(“The submission of a

   sufficient record to show exhaustion, at least to the extent

   of   the   General    Counsel’s   rejection    of   an   appeal,    is

   fundamental     to   this   Court’s    function     in   deciding    a

   compassionate release motion.”).


                                     4
Case 8:09-cr-00266-VMC-MAP Document 179 Filed 08/12/20 Page 5 of 6 PageID 668




         Thus,      Barberree      has      not        “fully    exhausted       all

   administrative rights to appeal a failure of the Bureau of

   Prisons to bring a motion on [his] behalf” nor have “30 days

   [lapsed] from the receipt of such a request by the warden of

   [his] facility.” 18 U.S.C. § 3582(c)(1)(A); see also United

   States v. Alejo, No. CR 313-009-2, 2020 WL 969673, at *1 (S.D.

   Ga. Feb. 27, 2020)(“[W]hen seeking compassionate release in

   the   district      court,      a   defendant        must     first   file    an

   administrative request with the Bureau of Prisons [] and then

   either exhaust administrative appeals or wait the passage of

   thirty days from the defendant’s unanswered request to the

   warden for relief.”).

          Therefore, Barberree’s Motion must be denied without

   prejudice. See, e.g., United States v. Reeves, No. CR 18-

   00294,    2020     WL     1816496,     at      *2     (W.D.    La.    Apr.    9,

   2020)(explaining         that   “[Section      3582](c)(1)(A)         does    not

   provide this Court with the equitable authority to excuse

   Reeves’ failure to exhaust his administrative remedies”);

   United    States    v.    Miller,     No.   2:16-CR-00269-BLW,         2020    WL

   113349, at *2 (D. Idaho Jan. 8, 2020)(“Miller has failed to

   exhaust his administrative remedies as required by [Section]

   3582(c)(1)(A). Accordingly, the Government’s motion will be

   granted    and     Miller’s     motion      will     be   dismissed    without


                                          5
Case 8:09-cr-00266-VMC-MAP Document 179 Filed 08/12/20 Page 6 of 6 PageID 669




   prejudice. Miller is free to refile it after fully exhausting

   the Bureau of Prisons’ administrative appeals process.”).

         Accordingly, it is hereby

         ORDERED, ADJUDGED, and DECREED:

         Defendant Lewis Josh Barberree’s pro se second Motion

   for Compassionate Release (Doc. # 176) is DENIED without

   prejudice for failure to exhaust administrative remedies.

         DONE and ORDERED in Chambers in Tampa, Florida, this

   12th day of August, 2020.




                                     6
